DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on February 24, 2020 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search claims 1-17 and 19-21.  This is not found persuasive because the two groups are directed to materially different methods using materially different steps thus there is an undue search and examination burden. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-22 are pending in the instant application. Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-17 and 22 are under examination on the merits in the instant case.

Drawings
It is noted that the drawings filed electronically on July 20, 2018 contain color drawings. See Figures 1h, 1i, 1i, 2b-2g, 3a , 3c-3i, and 6c-6g. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraphs 0059, 0083, 0085, and 0094. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/534,901, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘901 provisional application does not disclose the cancer species (e.g., glioblastoma) recited in claims 4 and 15. 
Accordingly, priority benefit is denied for claims 4 and 15.

Claim Objections
Claims 16-17 are objected to under 37 CFR 1.75 as being an identical duplicate of claims 7-8, respectively. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
LncHIFCAR”. The abbreviated name may mean multiple different genes/transcripts, thereby rendering the subject matter indefinite. Applicant is required to fully spell out the intended subject matter at least at its first occurrence in independent claims.
The instant claims recite “control level”. The claims fail to particularly point out and distinctly claim what is meant by “control level”. That is, it is unclear whether the “control level” is a fixed level or an arbitrarily selected level, and it is also unclear how or where the “control level” should be obtained. It is also unclear whether the “control” is a negative control (e.g., a healthy, cancer-free sample) or a positive control (e.g., a cancer sample). As such, the determination step “when the test level is higher than the control level” cannot be ascertained since the clear metes and bounds of the “control level” are not claimed.
The claims recite “a cancer, a metastatic cancer or a primary cancer”. It is unclear whether the generic “cancer” excludes “metastatic cancer” and “primary cancer” or the term “cancer” is meant to include both “metastatic cancer” and “primary cancer”. If the former is the case, it is unclear what the generic “cancer” includes. If the latter is the case, it is unclear why the species of “cancer” is simultaneously recited with the generic “cancer”. 
Claims 2-3 recite the limitation "wherein the diagnosis" in line 1. There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 13 recite the limitation "wherein the LncHIFCAR level" in line 1. There is insufficient antecedent basis for this limitation in the claims. In addition, it is unclear whether the level recited in claims 5 and 13 refers to both the “test level” and “control level” or only one of the levels.
Claim 6 recites “isolated from a subject.” It is unclear whether the “subject” recited in claim 6 is same or different from the subject recited in claim 1.
Claims 8 and 17 recite that “the siRNA comprises a sequence” selected from SEQ ID NOs:1-4. It is noted that SEQ ID NOs:1 and 2 form a single siRNA molecule and SEQ ID 
Claim 11 recites the limitation "wherein the determination of a prognosis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 recites “wherein the method of LncHIFCAR level” in line 1. It is unclear what is meant by this limitation because the “level” per se cannot be a method. 
Claim 22 recites “(Forward)” and “(Reverse)” in parentheses. It is unclear whether the parenthetical recitations are part of claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
per se is not disclosed/claimed in the instant application. In fact, SEQ ID NO:1, which is presumably homologous to at least a 19-mer sequence of “LncHIFCAR”, is found to be present in “MIR31HG”. See for instance positions 1545-1563 of SEQ ID NO:1501 (human derived non-coding RNA “MIR31HG”) of Chinnaiyan et al. (US 2016/0160295 A1). Even better, SEQ ID NO:1 claimed in the instant case is found to be 100% identical to a sense strand sequence targeted to “MIR31HG” as disclosed by Yang et al. (Oncogene, 2016, 35:3647-3657, applicant’s citation). See the following copied from Supplementary Table 3:

    PNG
    media_image1.png
    108
    558
    media_image1.png
    Greyscale

In addition, SEQ ID NO:5, which is allegedly to be specific for LncHIFCAR, is found to be homologues to a 26-mer sequence of human derived non-coding RNA “MIR31HG”. See positions 108-133 of SEQ ID NO:1501 of Chinnaiyan et al. (US 2016/0160295 A1). Note that “MIR31HG” having the specific nucleotide sequence as recited in claims 9 and 14 is merely claimed as a “gene expressing LncHIFCAR”, which is different and distinct from “LncHIFCAR” transcript per se. Furthermore, SEQ ID NO:5 is also found to be fully homologous to a 26-mer sequence of human natural interferon alpha 1 (IFNA1) antisense sequence. See positions 54-79 of SEQ ID NO:9 of Collard et al. (US 2012/0088817 A1). As such, what is inhibited by siRNA or what is amplified by PCR primers may not be the claimed “LncHIFCAR” claimed in the instant case. Again, the instantly claimed biomarker or the therapeutic target is not identified by a specific nucleotide sequence thus the exact identity of the claimed “LncHIFCAR” is not adequately described by the specification as originally filed. 

Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed methods at the time of filing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (Nature Communications, 2017, 8:15874, applicant’s citation).
Shih teaches a diagnosis/prognosis method for oral squamous cell carcinoma (OSCC) by detecting an increased expression level of LncHIFCAR in OSCC tissue samples, wherein the expression level of LncHIFCAR is positively correlated with advanced tumor grade compared to 
Shih discloses the following LncHIFCAR primers for PCR in Supplementary Data 2 as copied below:

    PNG
    media_image2.png
    77
    519
    media_image2.png
    Greyscale

It is noted that the above forward and reverse primers are 100% identical to SEQ ID NO:5 and SEQ ID NO:6 claimed in the instant case, respectively. 
Shih teaches that an LncHIFCAR-targeting siRNA encoded by shRNA reduces lung metastasis of SCC cells. See page 4 and Figure 6f. 
Shih discloses the following “si-HIFCAR-1” siRNA sequence in Supplementary Table 2 as copied below:

    PNG
    media_image3.png
    63
    575
    media_image3.png
    Greyscale

It is noted that the above sense strand and antisense strand sequences are 100% identical to SEQ ID NO:1 and SEQ ID NO:2 claimed in the instant case, respectively. 
Shih thus concludes “a potential utility of LncHIFCAR in prognosis and therapeutic strategy for OSCC.” See page 11.
Accordingly, all claim limitations are described by Shih et al. 

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (Proceedings of the American Association for Cancer Research Annual Meeting, April 1-5, 2017, Washington, DC, Abstract No. 3503). 

Feng discloses that “MIR31HG” is differentially overexpressed by more than a 2-fold change in OSCC samples compared to oral mucosa from healthy individuals when measured by quantitative RT-PCR. See the entire abstract. 
Since “MIR31HG” of Feng is identical to “MIR31HG” recited in claim 9, it necessarily follows that Feng’s MIR31HG is disclosed in one of NCBI Reference sequences recited in claim 9, absent objective evidence to the contrary. 
Accordingly, Feng describes the OSCC diagnosis method of claims 1, 4-6, and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (Proceedings of the American Association for Cancer Research Annual Meeting, April 1-5, 2017, Washington, DC, Abstract No. 3503) in view of Yang et al. (Oncogene, 2016, 35:3647-3657, applicant’s citation).
Note that the exact identity of “LncHIFCAR” cannot be ascertained and that the nucleotide sequences that are deemed to be part of “LncHIFCAR” are found in “MIR31HG” as explained in the §112(a) rejection above. Hence, “LncHIFCAR” will be examined as being synonymous with or reading on “MIR31HG”. 
Feng discloses that “MIR31HG” is differentially overexpressed by more than a 2-fold change in OSCC samples compared to oral mucosa from healthy individuals when measured by quantitative RT-PCR. See the entire abstract. 
Feng does not teach treating OSCC by inhibiting “MIR31HG” by siRNA comprising SEQ ID NO:1 and SEQ ID NO:2.
Yang teaches that MIR31HG is MIR31HG that is significantly upregulated in pancreatic ductal adenocarcinoma (PDAC) tissue samples compared to adjacent non-tumor pancreatic tissue samples when measured by quantitative real-time PCR, wherein MIR31HG is identified with NR_027054.1. See page 3648; Figures 1a and 1d.
Yang teaches that inhibition of MIR31HG by siRNA (“siMIR31HG I”) results in anti-tumor effects such as reduced tumor growth/volume. See Figures 2e and 2f.
Yang discloses the sense strand and antisense strand sequences of “siMIR31HG I” in Supplementary Table 3 as copied below:

    PNG
    media_image1.png
    108
    558
    media_image1.png
    Greyscale

It is noted that the above sense strand and antisense strand sequences are 100% identical to SEQ ID NO:1 and SEQ ID NO:2 claimed in the instant case, respectively.
Yang teaches that MIR31HG overexpression increases PDAC cell proliferation and invasion. See Figures 4a-4e.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use MIR31HG having the NCBI accession number NR_027054.1 as a diagnostic marker for OSCC and an independent prognostic marker for OSCC and to inhibit OSCC growth by administering Yang’s “siMIR31HG I”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success, because MIR31HG was identified as being significantly upregulated in OSCC compared to normal, healthy samples, and because MIR31HG was known to increase cancer cell proliferation/invasion, thereby suggesting that an increased MIR31HG expression level can also lead to determination of the OSCC stage (e.g., invasion stage) and prognosis of OSCC. One of ordinary skill in the art would have been motivated to administer Yang’s “siMIR31HG I” to an OSCC subject having an increased expression level of MIR31HG with a reasonable expectation of success so as to reduce OSCC volume/weight in the subject, because the anti-tumor effects provided by Yang’s “siMIR31HG I”, which inhibits MIR31HG expression that is significantly upregulated in a tumor, were known in the art thus one of ordinary skill in the art would have reasonably predicted that Yang’s “siMIR31HG I” would provide anti-tumor effects when administered to an OSCC subject having an increased expression level of MIR31HG.
Accordingly, claims 1-17 taken as a whole would have been prima facie obvious before the effective filing date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6, 9-15, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and abstract idea without significantly more. The claims recite the naturally occurring correlation that naturally occurring lncRNA is naturally differentially expressed (e.g., increased) in a biological sample of a subject who is to be diagnosed with cancer, and the claims also recite mental processes of “diagnosing”, “comparing”, and “determining”, which can be mentally performed in the human mind. 
	Note that a mental process includes observations, evaluations, judgments, and opinions, and the recitation of “comparing BRCA sequences and determining the existence of alterations” in claims was determined to recite a mental process that can practically be performed in the human mind thus was deemed to recite an abstract idea judicial exception. See University of Utah Research Foundation v. Ambry Genetics Corp., 774 F. 3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014). See also “October 2019 Patent Eligibility Guidance Update” issued on October 17, 2019.
	The abstract idea judicial exception, the mental processes of “diagnosing”, “comparing”, and “determining” that can be performed in the human mind, is not integrated into a practical application because the diagnosis method steps (e.g., obtaining a sample and performing RT-PCR) amount to simply implementing the abstract idea (mental process) in order to link the lncRNA expression profiling “physical” experimental results to the law of nature that lncRNA in cancer patients is increased compared to a control. Similarly, the law of nature judicial exception in the instant claims is not integrated into a practical application because the lncRNA expression profiling performance steps are required to use the law of nature that naturally occurring lncRNA 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “inventive concept” in the instant claims is furnished by the law of nature/abstract idea itself. 
	Note that an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” Genetic Technologies Ltd. v. Merial LLC, 818 F. 3d 1369, 1377, 118 USPQ 2d 1541,1547 (Fed. Cir. 2016). 
The method steps required for lncRNA expression profiling as recited in the instant claims do not amount to an inventive concept because all “physical” steps from obtaining a biological sample to measuring lncRNA expression levels by RT-PCR as well as the “mental” step of comparing lncRNA expression levels and determining a cancer patient based on the differential expression level in the sample compared to control were well-understood, routine, conventional activities previously known in the relevant field. See for instance Chang et al. (US 2012/0289581 A1), Perera (US 2013/0136786 A1), Hoon et al. (US 2013/0178428 A1), Aburatani et al. (US 2015/0329858 A1), Davicioni et al. (US 2015/0011401 A1), Khowi-Shigematsu et al. (US 2017/0067125 A1), Lai et al. (US 2017/0260592 A1), Dong et al. (Cancer Epidemiology, Biomarkers & Prevention, 2016, 25:1158-1166), Wang et al. (PLoS ONE, 2017, 12(2):e0172498), Feng et al. (Proceedings of the American Association for Cancer Research Annual Meeting, April 1-5, 2017, Washington, DC, Abstract No. 3503), and Yang et al. (Oncogene, 2016, 35:3647-3657, applicant’s citation), all of whom teach use of lncRNA expression profiling via art-recognized techniques (e.g., RT-PCR) using biological samples of a subject having cancer for diagnosis/prognosis of cancer by data analysis.  
	Note that “physical” or “tangible” steps of DNA amplification and analysis “do not, individually or in combination, provide sufficient inventive concept to render claim 1 patent  Genetic Technologies Ltd.. v. Merial LLC, 818 F. 3d 1369, 1377, 118 USPQ 2d 1541,1547 (Fed. Cir. 2016). 
	“Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (original emphasis).
	In view of the foregoing, claims 1-6, 9-15, and 22 are patent ineligible under §101.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/DANA H SHIN/Primary Examiner, Art Unit 1635